l 1TH COURT OF APPEALS
EASTLAND, TEXAS
JUDGMENT

Alicia Deletes 'Bueeerma * From the 104th District
Court of Taylor County,
Trial Court No. 174208.

Vs. N0. 11-11—00035~CR * January 31, 20l3

State of Texas, * Memorandum Opinion by Willson, J.
(Panel consists of: Wright, Cl,
McCall, J., and Willsont J.)

This court has inspected the record in this cause and concludes that there is no error in
the judgment below. Therefore, in accordance with this court’s Opinion, the judgment of the

trial court is in all things afﬁrmed.